DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases which can be implied, such as “The invention relates” (see line 1) and “The problem addressed by the invention” (see line 7) should not be present therein; and 
Legal phraseology such as “means” (see lines 2, 6 and 9) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 11, line 8, “housing 5” should be “housing 2”.  
Appropriate correction is required.

Claim Objections
Claims 1-3, 6, 8, 10 and 14 are objected to because of the following informalities:  
In regard to claim 1, on line 4, “(5)” should be “(6)”.  Further, the “plastic” defined on line 9) appears to be the same “plastic” defined on line 4, however, the claim language does not clearly define this.  Clarification is needed.

In regard to claim 6, on line 4, “pultrusion” should be “the pultrusion” since the pultrusion unit has already been defined in claim 1.  Further, on line 6, “Clunit” should be “unit”.
In regard to claim 8, on line 5, “strand” should be “the strand” since the strand has already been defined in claim 1.
In regard to claim 10, the “spool” defined therein seems to be referring to an element other than the “storage means” defined in claim 1, however, the spool is defined in the specification as the storage means.  Clarification is needed.
In regard to claim 14, on line 6, “(9)” should be “(8)”.
All of the claims should be reviewed and amended to correct any other such minor informalities.
  Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (see “storage means”, claim 1, line 4) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 2, an antecedent basis for “the conveying direction” (see line 3) has not been defined.
In regard to claim 6, the phrase “in particular” (see line 5) is considered to be indefinite in that the meats and bounds of the claim have not been clearly defined.
In regard to claim 8, an antecedent basis for “the conveyor surfaces” (see line 7), “the pultrusion channel” (see lines 9-10) , “the conveying direction” (see line 10) and “the extrusion channel” (see lines 11 and 12) has not been defined.  Further, the terms “in particular” (see line 6) and “and/or” see line 11) are considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 10, the term “preferably” (see line 5) is considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 11, the terms “preferably” (see lines 4 and 7), “in particular” (see line 6) and “and/or” (see line 6) are considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 12, the term “preferably” (see line 5) is considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 13, the terms “in particular” and “and/or” are considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
In regard to claim 14, the terms “in particular” (see line 2) and “preferably” (see lines 4 and 8) are considered to be indefinite in that the metes and bounds of the claim have not been 
 In regard to claim 15, similarly, should claim 14 not depend from claim 1, an antecedent basis for “the strand” (see line 4) has not been defined.  Further, the term “and/or” is considered to be indefinite in that the metes and bounds of the claim have not been clearly defined.
Claims 1-15 should be carefully reviewed and revised to ensure the claimed invention has been clearly defined therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015 169414 (as cited by the Applicant, hereinafter ‘414, see equivalent US 2017/0057149).
In regard to claim 1, ‘414 discloses an extruder comprising:
a housing 5 (see Figure 2);
a least one storage means 22 for storing  plastic (see US ‘149, paragraph 0031, lines 1-4).

an outlet nozzle (at 16, see figure 1) for discharging heated plastic from the device;
an extrusion unit 7 for shaping a strand of plastic 2 wherein the strand is to be extruded;
a conveying device 12 for conveying the thermoplastic from the storage means to the heating device and through the outlet nozzle; and
a pultrusion unit 6 for consolidating fibers and plastic (see US ‘149, paragraph 0031, lines 1-4).
In regard to claim 2, in a conveying direction for the plastic, the pultrusion unit 6 is before the extrusion unit 7 (see Figure 1).
In regard to claim 3, the outlet nozzle is at the extrusion unit 7.
In regard to claim 4, the pultrusion unit includes a first heating device 8 and the extrusion unit includes a second heating device 16.
In regard to claim 5, there is a free space (adjacent conveying device 12, see Figure 1) between the pultrusion unit and the extrusion unit so that the plastic after emerging from a pultrusion channel 9 of the pultrusion unit and prior to inserting into an extrusion channel 15 of the extrusion unit us arranged in the free space.
In regard to claim 6, the conveying device 12 is arranged between the pultrusion and extrusion units.
In regard to claim 7, the conveying device includes a conveyor roll 13.
In regard to claim 8, the conveying device includes two conveyor rolls 13, 14 between which the plastic is conveyed wherein the distance between surfaces of the rolls correspond to diameters of the ends of the pultrusion and extrusion channels in the conveying direction (see Figure 1).

In regard to claim 11, the strand is formed from a hybrid yarn 21 (see US ‘149, paragraph 0032, line 11) of glass fibers and thermoplastic (see US ‘149, paragraph 0031, lines 1-4).
In regard to claim 12, ‘414 reference discloses a cutting unit 25 for severing a strand of the plastic.
In regard to claim 13, the ‘414 device inherently includes an “activating unit” for switching on and off the device.
In regard to claim 14, the method as claimed is inherent in the operation of the ‘414 device.
In regard to claim 15, the plastic is cooled by a cooling device 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘414.
In regard to claims 9 and 10, although the ‘414 reference does not specifically disclose the storage devices 22 are spools on which the plastic is wound (i.e., the 414 reference discloses devices 22 are “coils” of plastic, see US ‘149, paragraph 0031, lines 6), the examiner takes official notice that such coils of material are conventionally wound on spools in order to enable the material to be securely stored when wound.  Accordingly, it would have been obvious to one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Hillinger et al. and Capodieci references are cited for disclosing other pertinent structures.  In particular, these references both disclose glue gun for extruding heated plastic wherein the housing include a main body portion with a handle extending at an angle therefrom.  Such a feature is present in the Applicant’s device, but has not been claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







DJW
3/10/21
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754